


110 HR 5294 IH: To amend the Internal Revenue Code of 1986 to repeal the

U.S. House of Representatives
2008-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5294
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2008
			Mr. Herger (for
			 himself and Mr. Weller of Illinois)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  additional 0.2 percent FUTA surtax.
	
	
		1.Repeal of the additional 0.2
			 percent FUTA surtax and rebate of payroll taxes paid in calendar year
			 2008
			(a)In
			 generalSection 3301 of the
			 Internal Revenue Code of 1986 (relating to rate of tax) is amended by striking
			 equal to and all that follows through of the total
			 wages and inserting equal to 6.0 percent of the total
			 wages.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to remuneration paid after December 31, 2007.
			
